Case 2:18-cv-02217-SJO-FFM Document 103 Filed 12/17/18 Page 1 of 3 Page ID #:2856



 1 AVENATTI & ASSOCIATES, APC
   Michael J. Avenatti, State Bar No. 206929
 2 Ahmed Ibrahim, State Bar No. 238739
   520 Newport Center Drive, Suite 1400
 3 Newport Beach, CA 92660
   Telephone: 949.706.7000
 4 Facsimile: 949.706.7050

 5   Attorneys for Plaintiff Stephanie Clifford
     a.k.a. Stormy Daniels a.k.a. Peggy Peterson
 6

 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 STEPHANIE CLIFFORD a.k.a.                       CASE NO.: 2:18-cv-02217-SJO-FFM
   STORMY DANIELS a.k.a. PEGGY
12 PETERSON, an individual,
                                                   SUPPLEMENTAL DECLARATION
13                      Plaintiff,                 OF MICHAEL J. AVENATTI IN
14                                                 SUPPORT OF PLAINTIFF
           vs.
                                                   STEPHANIE CLIFFORD’S
15                                                 COMBINED OPPOSITION TO
   DONALD J. TRUMP a.k.a. DAVID                    MOTIONS TO DISMISS FOR LACK
16 DENNISON, an individual, ESSENTIAL
   CONSULTANTS, LLC, a Delaware                    OF SUBJECT MATTER
17 Limited Liability Company, MICHAEL              JURISDICTION FILED BY
   COHEN and DOES 1 through 10,                    DEFENDANTS DONALD J. TRUMP
18 inclusive,
                                                   AND ESSENTIAL CONSULTANTS
19                                                 LLC
                        Defendants.
20

21

22

23

24

25

26

27

28

         SUPPLEMENTAL DECLARATION OF MICHAEL J. AVENATTI IN SUPPORT OF PLAINTIFF’S
                       COMBINED OPPOSITION TO MOTIONS TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 103 Filed 12/17/18 Page 2 of 3 Page ID #:2857



 1                       DECLARATION OF MICHAEL J. AVENATTI
 2         I, MICHAEL J. AVENATTI, declare as follows:
 3         1.     I am an attorney duly admitted to practice before this Court. I am an
 4   attorney with the law firm of Avenatti & Associates, APC, counsel of record for Plaintiff
 5   Stephanie Clifford. I am submitting this supplemental declaration in support of Plaintiff
 6   Stephanie Clifford’s Combined Opposition to Motions to Dismiss for Lack of Subject
 7   Matter Jurisdiction Filed by Defendants Donald J. Trump and Essential Consultants
 8   LLC. I have personal knowledge of the information stated herein and if called to testify
 9   to the same would and could do so.
10         2.     This declaration is being submitted in advance of the hearing on Defendants’
11   motions to dismiss for lack of subject matter jurisdiction, which is currently scheduled for
12   January 22, 2019 at 2:00 p.m. The information attached to this declaration is relevant to
13   the Court’s determination of these motions.
14         3.     Attached hereto as Exhibit W is a true and correct copy of the Government’s
15   Sentencing Memorandum filed in relation to the sentencing of Michael Cohen, which
16   includes information concerning Mr. Cohen’s confessed campaign finance crimes for the
17   payment to Plaintiff and admission that he acted in coordination with and at the direction
18   of Mr. Trump. This document was filed in the United States District Court for the
19   Southern District of New York in the criminal matter styled United States v. Michael
20   Cohen, Case No. 1:18-cr-00602-WHP.
21         4.     Attached hereto as Exhibit X is a true and correct copy of the transcript of the
22   December 12, 2018 sentencing hearing in the Southern District of New York for Mr.
23   Cohen in United States v. Cohen. Mr. Cohen’s statement to the Court is found on pages
24   26 to 30 of the transcript.
25         5.     After his sentencing, Mr. Cohen was interviewed on camera by ABC News
26   Chief Anchor George Stephanopoulos. Portions of the interview aired on Good Morning
27   America. A true and correct copy of the transcript from this interview, obtained from the
28   Internet, is attached hereto as Exhibit Y. The transcript, along with video footage of the
                                             -1-
      SUPPLEMENTAL DECLARATION OF MICHAEL J. AVENATTI IN SUPPORT OF PLAINTIFF’S COMBINED
                             OPPOSITION TO MOTIONS TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 103 Filed 12/17/18 Page 3 of 3 Page ID #:2858



 1   interview, may be viewed at https://abcnews.go.com/Politics/michael-cohen-talks-george-
 2   stephanopoulos-transcript/story?id=59816305.
 3           I declare, under penalty of perjury and under the laws of the United States of
 4   America, that the foregoing is true and correct. Executed this 17th day of December,
 5   2018.
 6
                                                     /s/ Michael J. Avenatti
 7                                              Michael J. Avenatti
 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
                                            -2-
     SUPPLEMENTAL DECLARATION OF MICHAEL J. AVENATTI IN SUPPORT OF PLAINTIFF’S COMBINED
                            OPPOSITION TO MOTIONS TO DISMISS
